Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
EXAMINER'S AMENDMENT
1.	(Currently Amended)  A multilayer capacitor, comprising:
a capacitor body including first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other, and including a dielectric layer alternately stacked in a first direction connecting the first and second surfaces, a first internal electrode being in contact with the third surface, and a second internal electrode being in contact with through the fourth surface; 
first and second external electrodes respectively disposed on both end portions of the capacitor body, in a second direction connecting the third and fourth surfaces, and comprising first and second sintered layers respectively connected to the first and second internal electrodes, and first and second plating layers respectively disposed above the first and second sintered layers, respectively; 
an insulating layer disposed on the capacitor body, to cover an end portion of a first band portion of the first sintered layer and an end portion of a second band portion of the second sintered layer; and
a first conductive resin layer covering the first sintered layer and one end portion of the insulating layer, and a second conductive resin layer covering the second sintered layer and the other end portion of the insulating layer, 
wherein the thickest portion of the insulating layer is 10 μm or more,
wherein a portion of the first band portion of the first sintered layer extends, in a direction away from the insulating layer, from an edge of an interface between the first sintered layer and the insulating layer,
wherein a portion of the second band portion of the second sintered layer extends, in another direction away from the insulating layer, from an edge of an interface between the second sintered layer and the insulating layer, 
wherein the first and second plating layers are disposed to cover the first and second conductive resin layers, respectively,
wherein the insulating layer extends between the first sintered layer and the first conductive resin layer and between the second sintered layer and the second conductive resin layer.

2.	(Original)  The multilayer capacitor of claim 1, wherein the first sintered layer comprises a first connection portion disposed on the third surface of the capacitor body, and the first band portion extending from the first connection portion to portions of the first, second, fifth, and sixth surfaces of the body, 
wherein the second sintered layer comprises a second connection portion disposed on the fourth surface of the capacitor body, and the second band portion extending from the second connection portion to portions of the first, second, fifth, and sixth surfaces of the capacitor body. 

3.	(Previously Presented)  The multilayer capacitor of claim 2, wherein a space between the first connection portion and the first band portion in the first sintered layer is defined as a first corner portion, and a space between the second connection portion and the second band portion in the second sintered layer is defined as a second corner portion, 
wherein the first corner portion is covered by the first plating layer, and the second corner portion is covered by the second plating layer. 

4.	(Previously Presented)  The multilayer capacitor of claim 2, wherein the first plating layer is disposed on the first connection portion and the extending portion of the first band portion extending from the edge of the interface between the first sintered layer and the insulating layer, 
wherein the second plating layer is disposed on the second connection portion and the extending portion of the second band portion extending from the edge of the interface between the second sintered layer and the insulating layer. 

5.	(Previously Presented)  The multilayer capacitor of claim 2, wherein the end portion of the first band portion is disposed between the insulating layer and the capacitor body, 
wherein the end portion of the second band portion is disposed between the insulating layer and the capacitor body.

6.	(Cancelled)  

7.	(Previously Presented)  The multilayer capacitor of claim 1, wherein the first and second conductive resin layers comprise a conductive metal and a base resin. 

8.	(Previously Presented)  The multilayer capacitor of claim 1, wherein the first and second conductive resin layers comprise a plurality of metal particles, an intermetallic compound, and a base resin. 

9.	(Currently Amended)  A mounting substrate of a multilayer capacitor, comprising: 
a substrate having first and second electrode pads on an upper surface; and 
a multilayer capacitor mounted on the substrate so that first and second plating layers of the multilayer capacitor are connected to the first and second electrode pads, respectively, 
wherein the multilayer capacitor comprises: 
a capacitor body including first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other, and including a dielectric layer alternately stacked in a first direction connecting the first and second surfaces, a first internal electrode being in contact with the third surface, and a second internal electrode being in contact with the fourth surface; 
first and second external electrodes respectively disposed on both end portions of the capacitor body in a second direction, connecting the third and fourth surfaces, and comprising first and second sintered layers respectively connected to the first and second internal electrodes, and first and second plating layers respectively disposed above the first and second sintered layers, respectively; 
an insulating layer disposed on the capacitor body, to cover an end portion of a first band portion of the first sintered layer and an end portion of a second band portion of the second sintered layer; and
a first conductive resin layer covering the first sintered layer and one end portion of the insulating layer, and a second conductive resin layer covering the second sintered layer and the other end portion of the insulating layer, 
wherein the thickest portion of the insulating layer is 10 μm or more, 
wherein a portion of the first band portion of the first sintered layer extends, in a direction away from the insulating layer, from an edge of an interface between the first sintered layer and the insulating layer, 
wherein a portion of the second band portion of the second sintered layer extends, in another direction away from the insulating layer, from an edge of an interface between the second sintered layer and the insulating layer, 
wherein the first and second plating layers are disposed to cover the first and second conductive resin layers, respectively,
wherein the insulating layer extends between the first sintered layer and the first conductive resin layer and between the second sintered layer and the second conductive resin layer. 

10.	(Original)  The mounting substrate of the multilayer capacitor of claim 9, 
wherein the first sintered layer comprises a first connection portion disposed on the third surface of the capacitor body, and the first band portion extending from the first connection portion to portions of the first, second, fifth, and sixth surfaces of the capacitor body, 
wherein the second sintered layer comprises a second connection portion disposed on the fourth surface of the capacitor body, and the second band portion extending from the second connection portion to portions of the first, second, fifth and sixth surfaces of the capacitor body. 

11.	(Previously Presented)  The mounting substrate of the multilayer capacitor of claim 10, wherein a space between the first connection portion and the first band portion in the first sintered layer is defined as a first corner portion, and a space between the second connection portion and the second band portion in the second sintered layer is defined as a second corner portion, 
wherein the first corner portion is covered by the first plating layer, and the second corner portion is covered by the second plating layer. 

12.	(Previously Presented)  The mounting substrate of the multilayer capacitor of claim 10, wherein the first plating layer is disposed on the first connection portion and the extending portion of the first band portion extending from the edge of the interface between the first sintered layer and the insulating layer, 
wherein the second plating layer is disposed on the second connection portion and the extending portion of the second band portion extending from the edge of the interface between the second sintered layer and the insulating layer.

13.	(Previously Presented)  The mounting substrate of the multilayer capacitor of claim 10, wherein the end portion of the first band portion is disposed between the insulating layer and the capacitor body, and the end portion of the second band portion is disposed between the insulating layer and the capacitor body. 

14.	(Cancelled)  

15.	(Currently Amended)  A multilayer capacitor, comprising:
a capacitor body including first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other, and including a dielectric layer alternately stacked in a first direction connecting the first and second surfaces, a first internal electrode being in contact with the third surface, and a second internal electrode being in contact with the fourth surface; 
first and second external electrodes respectively disposed on both end portions of the capacitor body, in a second direction connecting the third and fourth surfaces, and comprising first and second sintered layers respectively connected to the first and second internal electrodes, and first and second plating layers respectively disposed above the first and second sintered layers, respectively; [[and]]
an insulating layer disposed on the capacitor body, to cover an end portion of a first band portion of the first sintered layer and an end portion of a second band portion of the second sintered layer; and
a first conductive resin layer covering the first sintered layer and one end portion of the insulating layer, and a second conductive resin layer covering the second sintered layer and the other end portion of the insulating layer, 
wherein a portion of the first band portion of the first sintered layer extends, in a direction away from the insulating layer, from an edge of an interface between the first sintered layer and the insulating layer,
wherein a portion of the second band portion of the second sintered layer extends, in another direction away from the insulating layer, from an edge of an interface between the second sintered layer and the insulating layer,
wherein a thickness of a portion of the insulating layer decreases from a center portion of the insulating layer to an end of the first sintered layer where the insulating layer and the first sintered layer meet or an end of the second sintered layer where the insulating layer and the second sintered layer meet, 
wherein the portion of the insulating layer is in direct contact with the capacitor body, 
wherein the first and second plating layers are disposed to cover the first and second conductive resin layers, respectively,
wherein the insulating layer extends between the first sintered layer and the first conductive resin layer and between the second sintered layer and the second conductive resin layer.

16.	(Original)  The multilayer capacitor of claim 15, wherein the thickness of the portion of the insulating layer, located at the center portion in the second direction, is 10 μm or more.

17.	(Original)  The multilayer capacitor of claim 15, wherein the first sintered layer comprises a first connection portion disposed on the third surface of the capacitor body, and the first band portion extending from the first connection portion to portions of the first, second, fifth, and sixth surfaces of the body, 
wherein the second sintered layer comprises a second connection portion disposed on the fourth surface of the capacitor body, and the second band portion extending from the second connection portion to portions of the first, second, fifth, and sixth surfaces of the capacitor body. 

18.	(Previously Presented)  The multilayer capacitor of claim 17, wherein an end portion of the first band portion is disposed between the insulating layer and the capacitor body, 
wherein an end portion of the second band portion is disposed between the insulating layer and the capacitor body, 
wherein both end portions of the insulating layer are in contact with the first and second plating layers, respectively.

19.	(Cancelled)   

20.	(Currently Amended)  The multilayer capacitor of claim [[19]] 15, wherein the first and second conductive resin layers comprise a conductive metal and a base resin.

Allowable Subject Matter
Claims 1-5, 7-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Song and Kim does not disclose wherein the thickest portion of the insulating layer is 10 μm or more, wherein a portion of the first band portion of the first sintered layer extends, in a direction away from the insulating layer, from an edge of an interface between the first sintered layer and the insulating layer, wherein a portion of the second band portion of the second sintered layer extends, in another direction away from the insulating layer, from an edge of an interface between the second sintered layer and the insulating layer, wherein the first and second plating layers are disposed to cover the first and second conductive resin layers, respectively, wherein the insulating layer extends between the first sintered layer and the first conductive resin layer and between the second sintered layer and the second conductive resin layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847